

116 HR 6869 IH: Minority Business Resiliency Act of 2020
U.S. House of Representatives
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6869IN THE HOUSE OF REPRESENTATIVESMay 14, 2020Mr. Green of Texas introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on the Budget, and Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Minority Business Development Agency of the Department of Commerce and to support the economic resilience of minority business enterprises during and after the COVID–19 outbreak.1.Short titleThis Act may be cited as the Minority Business Resiliency Act of 2020. 2.DefinitionsIn this Act:(1)AgencyThe term Agency means the Minority Business Development Agency of the Department of Commerce.(2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Minority Business Development.(3)Covered entityThe term covered entity means a private nonprofit organization that—(A)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code;(B)can demonstrate to the Agency that— (i)the primary mission of the organization is to provide services to minority business enterprises, whether through education, making grants, or other similar activities; and(ii)the organization is unable to pay financial obligations incurred by the organization, including payroll obligations; and(C)due to the effects of COVID–19, is unable to engage in the same level of fundraising in the year in which this Act is enacted, as compared with the year preceding the year in which this Act is enacted, including through events or the collection of fees.(4)Minority business development centerThe term minority business development center means a Business Center of the Agency, including its Specialty Center Program.(5)Minority business enterpriseThe term minority business enterprise means a for-profit business enterprise—(A)that is not less than 51 percent-owned by 1 or more socially disadvantaged individuals; and(B)the management and daily business operations of which are controlled by 1 or more socially disadvantaged individuals. (6)Socially disadvantaged individual(A)In generalThe term socially disadvantaged individual means an individual who has been subjected to racial or ethnic prejudice or cultural bias because of the identity of the individual as a member of a group, without regard to any individual quality of the individual that is unrelated to that identity.(B)PresumptionIn carrying out this Act, the Agency shall presume that the term socially disadvantaged individual includes any individual who is—(i)Black or African American;(ii)Hispanic or Latino;(iii)American Indian or Alaska Native;(iv)Asian;(v)Native Hawaiian or other Pacific Islander; or(vi)a member of a group that the Agency determines under part 1400 of title 15, Code of Federal Regulations, as in effect on November 23, 1984, is a socially disadvantaged group eligible to receive assistance. 3.Minority Business Development Agency(a)EstablishmentThe Minority Business Development Agency in the Department of Commerce is hereby established.(b)Assistant Secretary(1)Appointment and dutiesThe Agency shall be headed by an Assistant Secretary of Commerce for Minority Business Development, who shall be—(A)appointed by the President, by and with the advice and consent of the Senate; and(B)except as otherwise expressly provided, responsible for the administration of this Act.(2)CompensationThe Assistant Secretary shall be compensated at an annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code.(c)Report to CongressNot later than 120 days after the date of enactment of this Act, the Secretary shall submit to Congress a report that describes—(1)the organizational structure of the Agency;(2)the organizational position of the Agency in the Department of Commerce; and(3)a description of how the Agency shall function in relation to the operations carried out by each other component of the Department of Commerce.(d)Administrative powers and other powers of the Agency; miscellaneous provisions(1)In generalIn carrying out the duties and the responsibilities of the Agency, the Assistant Secretary may—(A)adopt and use a seal for the Agency, which shall be judicially noticed;(B)hold hearings, sit and act, and take testimony as the Assistant Secretary may determine to be necessary or appropriate;(C)acquire, in any lawful manner, any property that the Assistant Secretary may determine to be necessary or appropriate;(D)make advance payments under grants, contracts, and cooperative agreements awarded by the Agency;(E)enter into agreements with other Federal agencies;(F)coordinate with the heads of the Offices of Small and Disadvantaged Business Utilization of Federal agencies;(G)require a coordinated review of all training and technical assistance activities that are proposed to be carried out by Federal agencies in direct support of the development of minority business enterprises to—(i)assure consistency with the purposes of this Act; and(ii)avoid duplication of existing efforts; and(H)prescribe such rules, regulations, and procedures as the Agency may determine to be necessary or appropriate.(2)Employment of certain experts and consultants(A)In generalThe Assistant Secretary may employ experts and consultants or organizations that are composed of experts or consultants, as authorized under section 3109 of title 5, United States Code.(B)Renewal of contractsThe Assistant Secretary may annually renew a contract for employment of an individual employed under subparagraph (A).(3)Donation of property(A)In generalSubject to subparagraph (B), the Assistant Secretary may, without cost (except for costs of care and handling), donate for use by any public sector entity, or by any recipient nonprofit organization, for the purpose of the development of minority business enterprises, any real or tangible personal property acquired by the Agency.(B)Terms, conditions, reservations, and restrictionsThe Assistant Secretary may impose reasonable terms, conditions, reservations, and restrictions upon the use of any property donated under subparagraph (A).4.Emergency grants to nonprofits that support minority business enterprises(a)PurposeThe purpose of this section is to make grants to covered entities in order to help those covered entities continue the necessary work of supporting minority business enterprises.(b)EstablishmentNot later than 15 days after the date of enactment of this Act, the Agency shall establish a grant program for covered entities in accordance with the requirements of this section, under which the Agency shall make grants to covered entities as expeditiously as possible.(c)Application(1)In generalA covered entity desiring a grant under this section shall submit to the Agency an application at such time, in such manner, and containing such information as the Agency may require.(2)PriorityThe Agency shall—(A)establish selection criteria to ensure that, if the amounts made available to carry out this section are not sufficient to make a grant under this section to every covered entity that submits an application under paragraph (1), the covered entities that are the most severely affected by the effects of COVID–19 receive priority with respect to those grants; and(B)give priority with respect to the grants made under this section to a covered entity that proposes to use the grant funds for—(i)providing paid sick leave to employees of the covered entity who are unable to work due to the direct effects of COVID–19;(ii)continuing to make payroll payments in order to retain employees of the covered entity during an economic disruption with respect to COVID–19;(iii)making rent or mortgage payments with respect to obligations of the covered entity; or(iv)repaying non-Federal obligations that the covered entity cannot satisfy because of revenue losses that are attributable to the effects of COVID–19.(d)Amount of grant(1)In generalA grant made under this section shall be in an amount that is not more than $300,000.(2)Single awardNo covered entity may receive, or directly benefit from, more than 1 grant made under this section.(e)Use of fundsA covered entity that receives a grant under this section may use the grant funds to address the effects of COVID–19 on the covered entity, including by making payroll payments, making a transition to the provision of online services, and addressing issues raised by an inability to raise funds.(f)ProceduresThe Agency shall establish procedures to discourage and prevent waste, fraud, and abuse by applicants for, and recipients of, grants made under this section.(g)Penalties for fraud and misapplication of fundsAn applicant for, or recipient of, a grant made under this section shall be subject to all applicable provisions of Federal law, including section 1001 of title 18, United States Code.(h)Non-duplicationThe Agency shall ensure that covered entities do not receive grants under both this section and section 1108 of the Coronavirus Aid, Relief, and Economic Security Act.(i)Inspector General auditNot later than 180 days after the date on which the Agency begins making grants under this section, the Inspector General of the Department of Commerce shall—(1)conduct an audit of grants made under this section, which shall seek to identify any discrepancies or irregularities with respect to the grants; and(2)submit to Congress a report regarding the audit conducted under paragraph (1).(j)Updates to CongressNot later than 30 days after the date of enactment of this Act, and once every 30 days thereafter until the date described in subsection (k), the Agency shall submit to Congress a report that contains—(1)the number of grants made under this section during the period covered by the report; and(2)with respect to the grants described in paragraph (1), the geographic distribution of those grants by State and county.(k)TerminationThe authority to make grants under this section shall terminate on September 30, 2021.5.Outreach to business centers(a)In generalNot later than 10 days after the date of enactment of this Act, the Agency shall conduct outreach to the business center network of the Agency to provide guidance to those centers regarding other Federal programs that are available to provide support to minority business enterprises, including programs at the Department of the Treasury, the Small Business Administration, and the Economic Development Administration of the Department of Commerce.(b)Additional staffThe Agency may hire additional staff to carry out the responsibilities of the Agency under subsection (a).(c)Outreach to Native communities(1)In generalIn carrying out this section, the Agency shall ensure that outreach is conducted in American Indian, Alaska Native, and Native Hawaiian communities.(2)Direct outreach to certain minority business enterprisesIf the Assistant Secretary determines that a particular American Indian, Alaska Native, or Native Hawaiian community does not receive sufficient grant amounts under section 4 of this Act or section 1108 of the CARES Act, the Assistant Secretary shall carry out additional outreach directly to minority business enterprises located in that community to provide guidance regarding Federal programs that are available to provide support to minority business enterprises.(d)Use of appropriated fundsIf, after carrying out this section, there are remaining funds made available to carry out this section from the amount appropriated under section 6, the Agency may use those remaining funds to carry out other responsibilities of the Agency under section 4.6.Direct appropriation(a)In generalThere is appropriated to the Agency, in additional to any other amounts previously appropriated for the Agency and out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, to remain available until September 30, 2021, $60,000,000, of which—(1)$10,000,000 shall be for carrying out section 4 of this Act;(2)$5,000,000 shall be for carrying out section 5 of this Act; and(3)$10,000,000 shall be allocated to the White House Initiative on Asian Americans and Pacific Islanders.(b)Emergency designation(1)In generalThe amounts provided by this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in SenateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.7.Audits(a)Recordkeeping requirementEach recipient of assistance under this Act shall keep such records as the Assistant Secretary shall prescribe, including records that fully disclose, with respect to the assistance received by the recipient under this Act—(1)the amount and nature of that assistance;(2)the disposition by the recipient of the proceeds of that assistance;(3)the total cost of the undertaking for which the assistance is given or used;(4)the amount and nature of the portion of the cost of the undertaking described in paragraph (3) that is supplied by a source other than the Agency; and(5)any other records that will facilitate an effective audit of the assistance.(b)Access by Government officialsThe Assistant Secretary, the Inspector General of the Department of Commerce, and the Comptroller General of the United States, or any duly authorized representative of any such individual, shall have access, for the purpose of audit, investigation, and examination, to any book, document, paper, record, or other material of a recipient of assistance.8.Review and report by Comptroller GeneralNot later than 4 years after the date of enactment of this Act, the Comptroller General of the United States shall—(1)conduct a thorough review of the programs carried out under this Act; and(2)submit to Congress a detailed report of the findings of the Comptroller General of the United States under the review carried out under paragraph (1), which shall include—(A)an evaluation of the effectiveness of the programs in achieving the purposes of this Act;(B)a description of any failure by any recipient of assistance under this Act to comply with the requirements under this Act; and(C)recommendations for any legislative or administrative action that should be taken to improve the achievement of the purposes of this Act.9.Annual reports; recommendations(a)Annual reportNot later than 90 days after the last day of each fiscal year, the Assistant Secretary shall submit to Congress, and publish on the website of the Agency, a report of each activity of the Agency carried out under this Act during the fiscal year preceding the date on which the report is submitted.(b)RecommendationsThe Assistant Secretary shall periodically submit to Congress and the President recommendations for legislation or other actions that the Assistant Secretary determines to be necessary or appropriate to promote the purposes of this Act.10.Executive Order 11625The powers and duties of the Agency shall be determined—(1)in accordance with this Act and the requirements of this Act; and(2)without regard to Executive Order 11625 (36 Fed. Reg. 19967; relating to prescribing additional arrangements for developing and coordinating a national program for minority business enterprise).11.Amendment to the Federal Acquisition Streamlining Act of 1994Section 7104(c) of the Federal Acquisition Streamlining Act of 1994 (15 U.S.C. 644a(c)) is amended by striking paragraph (2) and inserting the following:(2)The Assistant Secretary of Commerce for Minority Business Development..